Allowable Subject Matter
As a result of applying amendments, claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known fluid touch panel configurations thereof. However, none of the references alone or in combination teach: “A touch panel, comprising: a touch electrode layer; a conductive layer, disposed opposite to the touch electrode layer and configured to form capacitance with the touch electrode layer, a dielectric layer, located between the touch electrode layer and the conductive layer, the dielectric layer comprising a fluid dielectric layer and a solid dielectric layer, the fluid dielectric layer having a dielectric constant larger than that of the solid dielectric layer, a fluid in the fluid dielectric layer being configured to flow under a touch pressure to change the capacitance between the touch electrode layer and the conductive layer at a touch position and in a peripheral region of the touch position by changing a dielectric constant of the dielectric layer, and a capacitance variation being used to determine the touch pressure.” After further search and consideration, the office failed to locate any overlapping configurations known in related art within same field of endeavor.  Therefore, the office deems the claimed matter to be indicative of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626